Citation Nr: 0524161	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-08 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
malaria.

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and September 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted 
service connection for PTSD assigning a 50 percent evaluation 
effective June 23, 2000; service connection for malaria 
assigning a noncompensable evaluation effective June 23, 
2000; service connection for diabetes mellitus and granted a 
20 percent evaluation effective January 17, 2002.

The issues of increased initial evaluations for PTSD and 
malaria are addressed in the REMAND portion of the decision 
below are REMANDED to the RO.


FINDING OF FACT

Throughout the period under consideration, the veteran has 
not been required to take insulin or regulate his activities 
for his diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating greater 
than 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 
4.119, Diagnostic Code 7913 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Treatment records from T.J., M.D., dated January 2002 to 
March 2002 show a diagnosis of diabetes.  The veteran 
indicated that he was going to go to the VA Hospital to do 
his diabetic teaching.

VA outpatient treatment records dated January to February 
2002 show that in January 2002 the veteran reported that he 
was told 4 days prior that he was diabetic.  Glucose was 
noted as 436 at the office visit.  The veteran presented for 
medication and diabetic instruction.  It was noted that the 
veteran was awake, alert, and oriented.  Accucheck was 266 
and reported blurred vision, which improved since glucose 
decreased.  The veteran was started on Amaryl.  Later in 
January 2002, the veteran indicated that he was taking his 
medications except for simvastatin, which had been too 
difficult to cut in half, and so he took the whole pill.  It 
was noted that the veteran had not spoken to a dietitian yet 
and was still unsure of diet.  He reported some blurriness of 
vision.  The veteran indicated that he had been checking 
glucose at home and record indicated they ranged from 162 to 
296.  He also reported numbness of his feet.  

A February 2002 VA primary care visit indicated that the 
veteran was taking only Avandia for his blood sugars and not 
taking glipizide.  He did not know why he was not taking 
glipizide and was a little bit confused about his 
medications.  The veteran complained of low back pain, which 
was slowly getting worse, and he stated that since the last 
two days his pain was worse.  It was noted that other than 
that, he denied any problems, and he stated that he felt the 
depression was the same as before and that the neuropathy was 
the same giving on and off burning sensation.  He denied 
urinary incontinence and any motor weakness in the lower 
extremities.  It was noted that the veteran's diabetes was 
poorly controlled and was restarted on the glipizide and it 
was suggested that the veteran keep his blood sugars around 
110 and 120.

At his April 2004 VA peripheral nerves examination, it was 
noted that the veteran was receiving medicines for diabetes 
mellitus; had significant pain in his feet, and decreased 
ability to walk; paresthesias, dysesthesias, and sensory 
abnormalities; and he had difficulty walking as part of his 
issues related to his activities of daily living.  The 
veteran was diagnosed with diabetic perpherial neuropathy and 
impotence.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated February 2002, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received the 
veteran's claims for entitlement to increased initial 
evaluations for diabetes mellitus and malaria.  The letter 
informed the appellant of what the evidence must show to 
establish entitlement to the benefits he wanted.  

The appellant was informed that he had 30 days from the date 
of the letter to submit information.  The appellant was told 
of what information/evidence that had already been received.  
He was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the February 2002 letter was sent, additional VA and 
private treatment records were added to the file.  A rating 
decision was issued in September 2002.  A VA Report of 
Contact dated in February 2004 noted that the veteran 
cancelled his scheduled hearing.  The veteran was scheduled 
for VA examinations in April 2004 and a statement of the case 
was issued in July 2004.  The veteran submitted private 
medical records in May 2004 with waiving his right to have 
his case remanded to the AOJ for review of the evidence.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Criteria

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial September 2002 rating 
assigned following the grant of service connection. 
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO considered all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002).

In this case, the veteran was granted service connection for 
diabetes mellitus as due to herbicide exposure with an 
evaluation of 20 percent, effective January 17, 2002.  The 
veteran is currently assigned a 20 percent evaluation under 
Diagnostic Code 7913.

Diagnostic Code 7913 provides that a maximum 100 percent 
evaluation is warranted for diabetes mellitus when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  A 20 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin and a restricted diet, or; oral hypoglycemic agent 
and restricted diet.  A 10 percent evaluation is warranted 
for diabetes mellitus that is manageable by restricted diet 
only.  Note (1) further states that compensable complications 
of diabetes are to be separately rated unless they are part 
of the criteria used to support a 100 percent evaluation.

Analysis

After a review of the evidence of record, it is concluded 
that an initial rating greater than 20 percent for service-
connected diabetes mellitus as due to herbicide exposure is 
not warranted under Diagnostic Code 7913.  Therefore, the 
veteran's evaluation of diabetes mellitus is continued as 20 
percent disabling, as discussed below.

It is noted that the veteran was granted service connection 
for peripheral neuropathy of the left lower extremity, and 
peripheral neuropathy of the right lower extremity as 
secondary to the veteran's diabetes mellitus.  In addition, 
the veteran was granted service connection for diabetic 
nephropathy and impotence.

For the veteran to be awarded a higher initial rating than 20 
percent for his service-connected diabetes mellitus the 
evidence would have to show diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  
The medical evidence shows that the veteran is taking oral 
hypoglycemic medication and it was noted in the January 2002 
VA clinical note that the veteran was to consult with a 
dietitian, the medical evidence does not show that the 
veteran is taking insulin and must regulate his activities 
due to his diabetes mellitus.  Therefore, the veteran's claim 
for an increased initial rating for diabetes mellitus from 20 
percent must be denied.

It is found that the preponderance of the evidence is against 
a grant of an evaluation greater than 20 percent for diabetes 
mellitus, and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.


REMAND

?	A remand is necessary in this case for further 
development and adjudication pursuant to the amended 
duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  A VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Following a review of 
the claims file, the Board finds that additional development 
is required in order to satisfy the duty to notify, as set 
forth under the VCAA and Quartuccio. 

In this case, the RO sent the claimant a statement of the 
case in July 2002 that included citations to VCAA concerning 
the veteran's claims for PTSD and malaria.  Thus, the RO has 
notified the claimant of the existence of the VCAA.  However, 
as noted above, VCAA requires that VA undertake actions to 
provide notice and assistance to the claimant in the 
development of the claims.  Because the RO has undertaken no 
actions to apply the provisions of VCAA in the development of 
the claims, further development is required.

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that the case is 
developed in accordance with all notice 
and duty-to-assist provisions of VCAA.  
The veteran and his representative should 
be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claims, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran and his 
representative should be advised to send 
VA any information and evidence pertinent 
to the claims that are in the claimant's 
possession and have not already been 
given to VA.

2.  After all development is completed in 
accordance with the notice and duty-to-
assist provisions of VCAA, the RO must 
re-adjudicate the claims based on the 
entire record.  If the claims are not 
resolved to the satisfaction of the 
claimant, the claimant and his 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


